UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2013 OCCIDENTAL PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9210 95-4035997 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10889 Wilshire Boulevard Los Angeles, California (Address of principal executive offices) (ZIP code) Registrant’s telephone number, including area code: (310) 208-8800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events. On October 18, 2013, Occidental Petroleum Corporation announced the initial actions resulting from the Company’s strategic review to streamline and focus operations in order to better execute the Company’s long-term strategy and enhance value for shareholders. The Board of Directors has authorized the following: — Pursue the sale of a minority interest in the Middle East/North Africa operations in a financially efficient manner. — Pursue strategic alternatives for select Midcontinent assets, including oil and gas interests in the Williston Basin, Hugoton Field, Piceance Basin and other Rocky Mountain assets. — Sale of a portion of the Company’s 35-percent investment in the General Partner of Plains All-American Pipeline, L.P., resulting in pre-tax proceeds of $1.3 billion. Occidental’s remaining interest in Plains All-American Pipeline, based on the IPO price, is worth approximately $3.4 billion. A copy of the press release is attached as Exhibit 99.1 to this Current Report. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press release dated October 18, 2013. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCCIDENTAL PETROLEUM CORPORATION (Registrant) DATE:October 18, 2013 /s/ ROY PINECI Roy Pineci, Vice President, Controller and Principal Accounting Officer EXHIBIT INDEX Exhibit Number Description Press release dated October 18, 2013.
